Name: 2000/542/EC: Commission Decision of 12 September 2000 amending Decision 2000/528/EC concerning certain protection measures relating to classical swine fever in the United Kingdom (notified under document number C(2000) 2686) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  tariff policy;  Europe
 Date Published: 2000-09-13

 Avis juridique important|32000D05422000/542/EC: Commission Decision of 12 September 2000 amending Decision 2000/528/EC concerning certain protection measures relating to classical swine fever in the United Kingdom (notified under document number C(2000) 2686) (Text with EEA relevance) Official Journal L 231 , 13/09/2000 P. 0012 - 0013Commission Decisionof 12 September 2000amending Decision 2000/528/EC concerning certain protection measures relating to classical swine fever in the United Kingdom(notified under document number C(2000) 2686)(Text with EEA relevance)(2000/542/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2) and, in particular, Article 10 thereof.Whereas:(1) Outbreaks of classical swine fever have occurred in the United Kingdom.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States.(3) By Commission Decision 2000/528/EC(3) certain protection measures relating to classical swine fever in the United Kingdom were adopted at Community level.(4) Decision 2000/528/EC must be amended to take into account the evolution of the epidemiological situation.(5) This Decision is in accordance with the opinion of the Standing Veterinary Committee.HAS ADOPTED THIS DECISION:Article 1The following Article 2a is added after Article 2 of Decision 2000/528/EC:"Article 2a1. However, as of 15 September 2000, Essex should be considered as deleted from Annex I, if:(a) no further outbreaks of classical swine fever are reported in this area before 15 September 2000; and(b) all the clinical examinations and laboratory tests for classical swine fever carried out in this area on pigs:- on all holdings where the presence of this disease has been suspected in relation to the outbreaks confirmed in the United Kingdom in August and September 2000, and- in each pig holding located in the protection and surveillance zones established in this area following the outbreak confirmed on 9 August 2000,have given negative results.2. For the purpose of paragraph 1, on 14 September 2000 the United Kingdom shall inform the Commission and the other Member States on the compliance with the conditions set up in paragraph 1. In case of compliance the Member States shall amend the conditions they apply to trade so as to bring them in line with this Decision."Article 2In Article 7 of Decision 2000/528/EC the words "15 September" are replaced by the words "15 October".Article 3This Decision is addressed to the Member States.Done at Brussels, 12 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 214, 25.8.2000, p. 42.